NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-APR-2020
                                            10:35 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE OF J.P.
          MORGAN ALTERNATIVE LOAN TRUST 2006-A7,
          Plaintiff–Appellee, v. MARK MCMILLAN, INDIVIDUALLY
          AND TRUSTEE FOR THE MCMILLAN ESTATE TRUST, AN
          IRREVOCABLE TRUST ESTATE DATED MARCH 13, 2011
          A.K.A. MARK ALLEN MCMILLAN, TRUSTEE FOR THE
          MCMILLAN ESTATE TRUST; Defendant-Appellant,
          MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
          NOMINEE FOR MORTGAGEIT, INC.; UNITED STATES OF
          AMERICA; STATE OF HAWAI#I, DEPARTMENT OF TAXATION;
          EDWARD HAUSMAN; LORRAINE SILVA-HAUSMAN; THE
          PRINCIPALITY OF ALOHA; CROWN LAND ESTATE OF
          KAUIKEAOULI PROBATE ESTATE 2410 A.K.A. THE CROWN
          ESTATE OF KING KAUIKEAOULI P-2410, A ROYAL PROBATE
          TRUST ESTATE RECEIVED IN ACCOMMODATION BY TRUSTEE,
          KAILINAMOIWALE PAIEA; INTERNATIONAL MONETARY FUND;
          Defendants-Appellees, and JOHN and MARY DOES 1-20;
          DOE PARTNERSHIPS, CORPORATIONS OR OTHER ENTITIES
          1–20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 17-1-0387(3))


            ORDER GRANTING FEBRUARY 21, 2020 MOTION TO
        DISMISS APPEAL FOR LACK OF APPELLATE JURISDICTION
        (By: Ginoza, Chief Judge, Chan and Hiraoka, JJ.)
          Upon review of (1) the February 21, 2020 motion by
Plaintiff-Appellee HSBC Bank USA, National Association, as
Trustee of J.P. Morgan Alternative Loan Trust 2006-A7 (HSBC Bank
USA), to dismiss appellate court case number CAAP-XX-XXXXXXX for
lack of appellate jurisdiction (Motion to Dismiss), (2) the lack
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

of any memorandum by Defendant-Appellant Mark Allen McMillan,
Individually and as Trustee for the McMillan Estate Trust, an
Irrevocable Trust Estate Dated March 13, 2011, aka Mark Allen
McMillan, Trustee for the McMillan Estate Trust (McMillan), self-
represented, in response to HSBC Bank USA's Motion to Dismiss,
and (3) the record, it appears that we lack appellate
jurisdiction over McMillan's appeal as to the Honorable Joseph E.
Cardoza's October 21, 2019 Judgment on a decree of foreclosure in
Civil No. 17-1-0387-03.       McMillan did not file his November 27,
2019 notice of appeal within thirty days after entry of the
October 21, 2019 Judgment, as Rule 4(a)(1) of the Hawai#i Rules
of Appellate Procedure (HRAP) required for a timely appeal.1
            The failure to file a timely notice of appeal in a
civil matter is a jurisdictional defect that the parties cannot
waive and the appellate courts cannot disregard in the exercise
of judicial discretion.       Bacon v. Karlin, 68 Haw. 648, 650, 727
P.2d 1127, 1128 (1986); HRAP Rule 26(b) ("[N]o court or judge or
justice is authorized to change the jurisdictional requirements
contained in Rule 4 of these rules."); HRAP Rule 26(e) ("The
reviewing court for good cause shown may relieve a party from a
default occasioned by any failure to comply with these rules,
except the failure to give timely notice of appeal.").
            Therefore, IT IS HEREBY ORDERED that HSBC Bank USA's
February 21, 2020 motion to dismiss McMillan's appeal is granted,
and appellate court case number CAAP-XX-XXXXXXX is dismissed for
lack of appellate jurisdiction.
            DATED:   Honolulu, Hawai#i, April 17, 2020.

                                          /s/ Lisa M. Ginoza
                                          Chief Judge

                                          /s/ Derrick H.M. Chan
                                          Associate Judge

                                          /s/ Keith K. Hiraoka
                                          Associate Judge

      1
         Thirty days after filing of the October 21, 2019 Judgment was
November 20, 2019. We note that McMillan's notice of appeal is dated
November 22, 2019, which date is still untimely.

                                      2